DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 10/16/2020.
Claims 3 and 15 have been cancelled.
Claims 1, 5, 13, and 21 have been amended.
Claims 1-2, 4-14, and 16-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 13, and 21, recite reading a first plurality of user-configurable rules, each rule defining a mapping from one or more keywords to a user-configurable anatomical region; accessing a plurality of studies of a patient, each of the plurality of studies having associated metadata; applying the plurality of user-configurable rules to the metadata to determine an associated anatomical region of each of the plurality of studies; selecting a first medical imaging study of the plurality of studies having an associated anatomical region; after the associated anatomical region has been determined, determining a first plurality of keywords corresponding to the anatomical region of the first medical imaging study, wherein 
The judicial exception is not integrated into a practical application because claim 13 recites the additional element, a computer program product for medical image access, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method. Similarly, claim 21 also recites the additional elements, a system comprising: an image archive; a display; a data store; a computing node having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method. A computer program product, a computer readable storage medium having program instructions, a processor, a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. Examiner looks to Applicant’s specification to understand that the invention may be implemented in a generic environment as shown in paragraph 66, “In computing node 10 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations” and on paragraph 67, “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system.” These passages, as well as others, make it clear that the invention refers to the use of generic computer elements, and that these generic components are merely invoked as a tool to perform the abstract idea. As such, this is “merely applying” the recited exception in a generic computer environment and amounts to mere instructions to apply the limitation onto a generic computer. Thus, nothing in the claims add significantly more to the abstract idea. The claims are ineligible.
Dependent claims 2 and 14 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the studies having associated metadata. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter 
Dependent claims 4 and 16 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the subset of the plurality of studies where the subset is pre-fetched for display to the user and the subset is displayed to the user for comparison. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 5 and 17 recite receiving from the user an indication of which of the selected studies are comparable to the first medical image study. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the selection of studies based off of criteria. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 6 and 18 recite updating the additional rule based on the indication from the user. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically user configurable rules. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. 
Dependent claims 7 and 19 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the additional rules where updating the additional rule comprises applying machine learning. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claim 11 recites applying a filter to the selected studies prior to pre-fetching. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the selection of studies. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claim 8 and 20 recite displaying to the user candidate updates to the plurality of rules and receiving from the user an indication of approval or rejection of the candidate updates. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the user configurable rules. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claim 9 does not recite any additional abstract ideas and also does not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of 
Dependent claim 10 does not recite any additional abstract ideas and also does not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the metadata where with regards to the metadata and examination descriptions contained in image headers, the image headers are DICOM headers. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claim 12 recites wherein the filter is based on modality, study date, one or more DICOM attribute, 2D or 3D, or site name. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the selection of studies. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.

Response to Arguments
Applicant’s arguments from the response filed on 10/16/2020 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the objection and 35 U.S.C. 112 rejections should be withdrawn in view of the amendments.
The objection and rejections are withdrawn.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because “The Office Action takes the position that the present claims are directed to "concepts performed in the human mind, which involve observation, evaluation, and judgement." (Office Action at 4.) In particular, the Office Action argues that the claims are therefore abstract (under step 2A) and that they do not amount to significantly more than the abstract idea (under step 2B). Applicant respectfully disagrees.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
This is not the basis for rejection. The basis of the rejection is that using rules to extract relevant prior studies would constitute concepts such as managing personal behavior or relationships, including following rules or instructions. As such, the claims as a whole fall under the organizing human activity abstract idea grouping. The mere recitation of generic computer components in the claim does not preclude that claim from reciting an abstract idea.

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because “In particular, any such "abstract idea" is "integrated into a practical application." (2019 Guidance § II.) As set out in the specification at para. [0044], "[i]n alternate approaches, accurate prefetch methods are slow and both memory and bandwidth intensive, while fast prefetch methods are too inaccurate for practical usage." The claimed invention thus "accurately and quickly retrieve[s] (prefetch[ es]) prior exams when a new exam is scheduled" and uses 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to identified abstract idea. That is not the present case here.
The cited portion of the specification does not show an improvement in technology that improves “memory and bandwidth intensive” or “fast prefetch” inaccuracy technical problems. Instead, as cited, the claims are drawn to an abstract concept concerning “user-configurable rules to map keywords to user-configurable anatomical regions.” For example, if fewer actions are taken due to the user-configurable rules, the memory and bandwidth of the technology employed by the claimed invention is not altered. The actions themselves are directed toward the performance of the abstract ideas as outlined in the rejection above and do not alter the memory, bandwidth, or prefetch of studies. Even if data processing were reduced, “reducing the amount of calculations in known and established computations” is known to be an abstract idea (see for example the USPTO IEG July 2015 Quick Ref Sheet, page 2).

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because “To the extent that the present claims contain known  as in Bascom, the claims should be deemed patent eligible under step 2B. (See, generally, Nov. 2016 Memo at 3.).”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
In BASCOM, the inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. The current claims were considered as a whole and no such arrangement was found to be similarly non-generic. As shown in the rejection above, when applying the Supreme Court’s two-part framework as set forth in Alice Corp., the claims are drawn to an abstract idea without significantly more.
Paragraph 1 of the specification states that the present invention relates “to inferring appropriate anatomical region from inconsistent descriptions in order to provide fast and accurate prefetching.” Such inference is algorithmic by nature and though there may be some practical application to which it may be applied, such a level of detail is not present in the claims which presently include generic additional elements which are conventionally employed to execute the abstract idea.

In the remarks, Applicant argues in substance that (5) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because “Furthermore, to show that something is "well-known" within the patent eligibility analysis requires additional analysis beyond merely pointing to the prior art. As the Federal Circuit recently noted, "the mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." (Berkheimer v. HP Inc., 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The well-understood, routine, and conventional activities previously known to the industry rationale in MPEP 2106.05(d) was not employed in the rejection, so this is a moot point.

In the remarks, Applicant argues in substance that (6) the 35 U.S.C. 103 rejections should be withdrawn in view of the amendments.
The rejections are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 and includes:
U.S. Patent Application Publication 2016/0314588 to Harper (see paragraph 40, anatomical sub-tags and keyword tags).
U.S. Patent Application Publication 2017/0206322 to Kumar (see Table 3, fetches all DICOM studies).
U.S. Patent Application Publication 2012/0284657 to Hafey (see studies shown in the 
study list can be filtered by keyword searching, such as words that describe the type of study (e.g., cardiac, colon, PET/CT, etc.) or names associated with the study (e.g., patient name, doctor name, etc.).
Sinha, Usha, et al. "A review of medical imaging informatics." Annals of the New York Academy of Sciences 980.1 (2002): 168-197. (see prfetching).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ROBERT A SOREY/Primary Examiner, Art Unit 3626